DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected for being dependent upon a rejected base claim.
Claim 19 is also unclear as the preamble is directed to both “a process” (line1) and “device” (line 2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 19 claims a process; 
Claim 19 is a broad process claim, and claim 20 is directed to a “computer program” per se which when taken together with the process of claim 20 makes the combination of claims 19 and 20 drawn to a computer program per se and therefore not one of said four categories of patent eligible subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Colman et al [US 2016/0022140] (supplied by applicant).
For claim 1, the device for providing a suggestion (Paragraph 98: clinical recommendation and/or instructions) for at least one adapted alarm condition (Paragraph 25: alarm management rule) for a user in a medical system (Paragraph 1: medical device alarms) taught by Colman includes the following claimed subject matter, as noted, 1) the claimed processing device is met by the processor (No. 510) configured to generate at least one adapted alarm condition of an alarm concerning at least one parameter triggering the alarm (Paragraph 25: the alarm management rule may determine may determine which parameters generate the alarm), the generated adapted alarm condition being provided for adapting the at least one alarm condition when an alarm frequency exceeds a limit value (Paragraph 25: the alarm management rule may determine the threshold for the determined parameters…the alarm management rule may determine the intensity, amplitude, pitch and/or frequency of the alarm; Paragraph 114: For example, the adjustment may be carried out as a result of an excessive triggering of the alarm), and 2) the claimed interface is met by the display (No. 560) and touch screen (No. 520) connected to the processing device (Fig. 5) and configured to provide the generated adapted alarm condition as a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapting the at least one alarm condition (Paragraph 99: the clinical recommendation may serve as a reactive measure as a result of a deterioration of the patient into a critical state; Paragraph 100: the clinical recommendation may include technical and/or clinical instructions i.e. alerts due to device-related issues).
For claim 2, the device taught by Colman is further configured to indicate at least one possible cause of the alarm (Paragraph 96: the control logic may be configured to provide a history of medical parameters…based on measured medical parameters obtained during a predetermined time period prior to the alarm being triggered) and at least one possibility for eliminating the at least one possible cause of the alarm (Paragraph 98: the control logic may be configured to provide a clinical recommendation and/or instructions to the caregiver…based on the personalized patient alarm management profile), and the interface provides the possible cause of the alarm and possibility for eliminating the possible cause of the alarm (Paragraph 118: the threshold determinants may be provided to processor 510 through a user-interface, such as a touch screen 520; Medical device 500 may also display the measured medical parameter).
For claim 3, the device of Colman is further configured to generate the at least one adapted alarm condition when no user action takes place for eliminating the at least one possible cause of the alarm (Paragraph 53: the adjustment may be automatic; Paragraph 114: the control logic is configured to adjust the personalized patient alarm management profile (either manually or automatically) as a result of changes in the one or more of the profile determinants).
For claim 9, the Colman reference also classifies alarms based on at least one parameter (Paragraph 36: some parameters may be classified according to categories; Paragraph 108: the display may display the measured medical parameter or the trend therein in a first color when within a normal range and in a second color when out of normal range).
For claim 11, the Colman reference also receives alarm signals (Nos. 220b and 320b) and is further configured to determine information concerning the alarm frequency based on the alarm signal (Paragraph 25: the alarm management rule may determine the intensity, amplitude, pitch, and/or frequency of the alarm; Paragraph 109: a change in alarm amplitude, pitch, or frequency when used with reference to a base alarm amplitude, pitch or frequency may serve as an objective audible severity indication.
For claim 12, the process for providing a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapted alarm conditions (Paragraph 25: alarm management rule) for a user in a medical system (Paragraph 1: medical device alarms) taught by Colman includes the following claimed steps, as noted, 1) the claimed generating is achieved using the processor (No. 510) configured to generate at least one adapted alarm condition of an alarm concerning at least one parameter triggering the alarm (Paragraph 25: the alarm management rule may determine may determine which parameters generate the alarm), the generated adapted alarm condition being provided for adapting the at least one alarm condition when an alarm frequency exceeds a limit value (Paragraph 25: the alarm management rule may determine the threshold for the determined parameters…the alarm management rule may determine the intensity, amplitude, pitch and/or frequency of the alarm; Paragraph 114: For example, the adjustment may be carried out as a result of an excessive triggering of the alarm), and 2) the claimed providing is achieved using the display (No. 560) and touch screen (No. 520) connected to the processing device (Fig. 5) and configured to provide the generated adapted alarm condition as a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapting the at least one alarm condition (Paragraph 99: the clinical recommendation may serve as a reactive measure as a result of a deterioration of the patient into a critical state; Paragraph 100: the clinical recommendation may include technical and/or clinical instructions i.e. alerts due to device-related issues).
For claim 13, the device taught by Colman is further configured to indicate at least one possible cause of the alarm (Paragraph 96: the control logic may be configured to provide a history of medical parameters…based on measured medical parameters obtained during a predetermined time period prior to the alarm being triggered) and at least one possibility for eliminating the at least one possible cause of the alarm (Paragraph 98: the control logic may be configured to provide a clinical recommendation and/or instructions to the caregiver…based on the personalized patient alarm management profile), and the interface provides the possible cause of the alarm and possibility for eliminating the possible cause of the alarm (Paragraph 118: the threshold determinants may be provided to processor 510 through a user-interface, such as a touch screen 520; Medical device 500 may also display the measured medical parameter).
For claim 14, the device of Colman is further configured to generate the at least one adapted alarm condition when no user action takes place for eliminating the at least one possible cause of the alarm (Paragraph 53: the adjustment may be automatic; Paragraph 114: the control logic is configured to adjust the personalized patient alarm management profile (either manually or automatically) as a result of changes in the one or more of the profile determinants).
For claim 19, the process for providing a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapted alarm conditions (Paragraph 25: alarm management rule) for a user in a medical system (Paragraph 1: medical device alarms) taught by Colman includes the following claimed subject matter, as noted, 1) the claimed providing a device is achieved using the medical device comprising a processor (No. 510) configured to generate at least one adapted alarm condition of an alarm concerning at least one parameter triggering the alarm (Paragraph 25: the alarm management rule may determine may determine which parameters generate the alarm), the generated adapted alarm condition being provided for adapting the at least one alarm condition when an alarm frequency exceeds a limit value (Paragraph 25: the alarm management rule may determine the threshold for the determined parameters…the alarm management rule may determine the intensity, amplitude, pitch and/or frequency of the alarm; Paragraph 114: For example, the adjustment may be carried out as a result of an excessive triggering of the alarm) and an interface using the display (No. 560) and touch screen (No. 520) connected to the processing device (Fig. 5) and configured to provide the generated adapted alarm condition as a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapting the at least one alarm condition (Paragraph 99: the clinical recommendation may serve as a reactive measure as a result of a deterioration of the patient into a critical state; Paragraph 100: the clinical recommendation may include technical and/or clinical instructions i.e. alerts due to device-related issues), 2) the claimed generating is achieved using said processor (No. 510) when the alarm frequency exceeds the limit value (Paragraph 25: the alarm management rule may determine the threshold for the determined parameters…the alarm management rule may determine the intensity, amplitude, pitch and/or frequency of the alarm; Paragraph 114: For example, the adjustment may be carried out as a result of an excessive triggering of the alarm), and 3) the claimed outputting is achieved using said display (No. 560) and touch screen (No. 520) connected to the processing device (Fig. 5) and configured to provide the generated adapted alarm condition as a suggestion (Paragraph 98: clinical recommendation and/or instructions) for adapting the at least one alarm condition (Paragraph 99: the clinical recommendation may serve as a reactive measure as a result of a deterioration of the patient into a critical state; Paragraph 100: the clinical recommendation may include technical and/or clinical instructions i.e. alerts due to device-related issues) operatively connected to the processor (Fig. 5).
For claim 20, the process of Colman further comprises providing a computer program (Paragraph 71: “control logic” may refer to a computer, computer program or other processing element) with a program code for carrying out one or more of the process steps when executed on a computer comprising the processing device or on a processor (No. 510) of the processing device (No. 500).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al in view of Ritter et al [DE 10 2013 111 084] (supplied by applicant).
For claim 4, the Colman reference does not mention using video data to determine whether at least one user action has taken place for eliminating at least one cause of the alarm.
Using video devices in medical systems is not new in the prior art.  The Ritter reference presents a dialysis machine that uses a camera (No. 4a) to record relevant processes in the dialysis machine (Paragraph 52).  The information from this camera can be connected to a network (No. 2) and designed to capture still or moving images (Paragraph 51).  This information is used for better detection of the patient and activities surrounding the patient.
The Colman reference deals with important activities surrounding a patient, including clinical recommendations such as checking airways or verifying sensor connection (Paragraph 100) in order to ensure that proper procedures are being followed.  And a camera with images would verify these activities are followed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a camera in the system of Colman for the purpose of ensuring that proper procedures are followed in order to save the life of the patient.
For claim 15, the Colman reference does not mention using video data to determine whether at least one user action has taken place for eliminating at least one cause of the alarm.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 4 above.

Claims 5, 7, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Colman et al in view of Friedman et al [US 2017/0000424].
For claim 5, the Colman reference mentions user actions to eliminate a possible cause of the alarm (Paragraph 10: “check airways”, “verify sensor connection”); however, the reference does not mention storing this information.
Memories and storage media are not new in electronic computers, and have also been used in alarm suppression as well.  The device to optimize patient alarm settings taught by Friedman also alters alarm limits for at least one parameter in response to an analytics engine to reduce clinically irrelevant alarms (Abstract).  One important element of the reference is a memory module (No. 114) that can include certain information regarding predetermined normal or acceptable ranges for operating parameters, vital statistics, and physiological parameters for a patient (Paragraph 28).
The obvious advantage of the Friedman reference is a memory module can assist in the operation of a CPU (Paragraph 27) and also retain important information regarding the data signals entered in the system.  And the Colman reference also uses thresholds and data in order to perform correctly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory for storing information in order to retain important data for the proper functioning of the system.
For claim 7, the Colman reference computes medical parameters based on time periods prior to the alarm being triggered (Paragraph 96) as well as computed medical parameters.  The Friedman reference includes an electronic storage device (Claim 19).
For claim 8, the measured and/or computed medical parameters of Colman includes trend information or trend history (Paragraph 96).
For claim 16, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 5 above.
For claim 18, the Colman reference computes medical parameters based on time periods prior to the alarm being triggered (Paragraph 96) as well as computed medical parameters.  The Friedman reference includes an electronic storage device (Claim 19).

Claims 6, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Each objected dependent claim recites a very specific limitation on the claimed invention.  For example, while the Colman reference does provide for action suppressing an alarm, it does not generate at least one adapted alarm condition when a frequency of actions taken for suppressing the alarm exceeds a predefined threshold value.  Also, the Colman reference does mention classifying alarms in a classification; however, there is no mention of storing the classification and checking whether a plurality of actions taken to suppress the alarm have taken place in case of an identical classification.  These properties are considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyer [U.S. 9,700,218] relates to generated alarms and relevance indicators.
Dyell et al [U.S. 10,123,729] modifies alarms at a medical device for alarm fatigue management.
Swisher et al [US 2019/0325332] detects false alarms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
9/2/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687